Citation Nr: 0404892	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-12 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The appellant served in the National Guard from March 1975 
and February 1990, including periods of active duty for 
training from July 1988 to August 1988 and from May 1989 to 
June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision by which 
the RO denied service connection for a low back disability.  
The appellant filed a notice of disagreement in January 2003, 
the RO issued a statement of the case in March 2003, and the 
appellant perfected his appeal in April 2003.  

On an April 2003 VA Form 9, the appellant indicated that he 
wanted to testify before a member of the Board (also referred 
to as a Veterans Law Judge) in Washington, D.C.  This hearing 
was scheduled to take place on August 13, 2003, and the 
appellant was notified of this in a June 2003 letter.  
However (in a July 2003 written statement), the appellant 
canceled this hearing and asserted that he wanted his case 
reviewed by the Board based upon the evidence submitted.

The Board is remanding this appeal to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The appellant is seeking service connection for a low back 
disability, which he contends was incurred while serving in 
the Army National Guard in "July 1989."  Since the records 
do not confirm either active duty for training or inactive 
duty training during this time, it is surmised the appellant 
may be referring to one of the two periods of active duty for 
training (in 1988 and 1989) that was confirmed.  At the same 
time, the current evidence of record does not conclusively 
show that the appellant had no relevant service in July 1989.  
Therefore, a specific attempt to confirm any period of 
inactive duty training in July 1989 should be made.  

On his application for benefits, the appellant noted that the 
injury out of which his claim arose resulted in treatment at 
the Army hospital at Ft. McClellan, AL.  The RO appears to 
have attempted to obtain records directly from this hospital 
in November 2002, but was advised the hospital had closed.  
No follow-up search at any location where records of this 
closed facility may have been retired appears to have been 
undertaken.  This should be accomplished.  

Post service records reflect treatment for back complaints in 
September 1991 and October 1991, (following a March 1991 work 
place accident), from September to October 1993 and in 
September 2001.  A VA examination would be useful to 
determine the diagnosis and etiology of any current low back 
disability.  

Accordingly, the Board REMANDS this case for the following:

1.  Request from the appropriate source (presumably 
the National Records Center) verification of any 
inactive duty training the appellant had in July 
1989; and any available hospital clinical records 
as may have been generated during the appellant's 
treatment at the Fort McClellan Army Hospital 
between July 30, 1988 and August 13, 1988; May 20, 
1989 and June 3, 1989 and in July 1989.  Likewise, 
if necessary, complete the development of the 
evidence with regard to missing service medical 
records in accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29.  Advise the 
appellant that he may submit alternative 
evidentiary materials including statements from 
service medical personnel, "buddy" statements, 
employment physical examinations, insurance 
examinations, pharmacy prescription records, 
letters written during service, etc.  All logical 
follow-up in this regard should be pursued and 
documented in the claims file.

2.  Ask the appellant to provide a list of the 
names and addresses of all private and VA doctors 
and medical care facilities (hospitals, HMOs, VA 
Medical Centers, etc.) that have treated him for 
low back pain since September 2001.  Provide him 
with release forms and ask him to sign and return a 
copy for each health care provider identified, and 
for whose treatment records are not already 
contained within the claims file.  When the 
appellant responds, obtain records from each health 
care provider he identifies (except where VA has 
already made reasonable efforts to obtain the 
records from a particular provider).  If these 
records cannot be obtained and there is no 
affirmative evidence that they do not exist, inform 
the appellant of the records that could not be 
obtained, including what efforts were made to 
obtain them.  Also, inform the appellant that 
adjudication of his claims will continue without 
these records unless he is able to submit them.  
Allow an appropriate period for response.

3.  After reviewing the evidence obtained as a 
result of the actions taken above, schedule the 
appellant for an examination to determine the 
nature and severity of any low back disability, and 
to obtain an opinion as to the time of onset of any 
such disability, and whether it may be related to 
any incidents in service as might be established by 
the development undertaken by this Remand.  The 
examiner should be advised that it would be helpful 
if any conclusions made regarding the relationship 
of any current low back disability to service are 
expressed in terms of whether any such relationship 
is "likely," "unlikely," or "at least as likely 
as not."  

4.  Review the claims file and ensure that all 
notification and development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 C.F.R. 
§ 3.159.

5.  Thereafter, readjudicate the claim.  If it 
remains denied, provide the appellant and any 
representative with a supplemental statement of the 
case.  The supplemental statement of the case must 
contain notice of all relevant actions taken on the 
claim for benefits, including a summary of the 
evidence (including all the records associated with 
the claims file since the issuance of the statement 
of the case in March 2003).  Allow an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


